                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LEONARD CECIL STALLINGS,                       2:18-CV-12136-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION

COMMISSIONER OF SOCIAL
SECURITY,

                  Defendant.


     This matter is before the Court on Magistrate Judge Elizabeth A.

Stafford’s Report and Recommendation of July 31, 2019 (ECF No. 18)

recommending that Plaintiff’s Motion for Summary Judgment (ECF No.

11) be granted, Defendant’s Motion for Summary Judgment (ECF No. 14)

be denied, and the Commissioner of Social Security’s decision be
remanded for further consideration under sentence four of 42 U.S.C. §

405(g).

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to the

report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of July 31,

2019 as this Court’s findings of fact and conclusions of law.

      Accordingly, it is hereby ORDERED that Magistrate Judge

Stafford’s Report and Recommendation of July 31, 2019 is ACCEPTED

and ADOPTED. It is FURTHER ORDERED that Plaintiff’s Motion

for Summary Judgment is GRANTED, Defendant’s Motion for Summary

Judgment      is   DENIED,        and    the   Commissioner’s       decision     is
REMANDED FOR FURTHER CONSIDERATION under sentence

four of 42 U.S.C. § 405(g).


      Dated: August 20, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, August 20, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk
